Harwood, J. (dissenting).
This felony prosecution was commenced on March 6, 1986, with the filing of a felony complaint (see, CPL 1.20 [17]; People v Jones, 105 AD2d 179, affd 66 NY2d 529). The People were therefore obligated to be ready for trial and to effectively communicate that readiness (see, People v Brothers, 50 NY2d 413, 417; see also, People v Kendzia, 64 NY2d 331) on or before September 6, 1986 (see, CPL 30.30 [1] [a]) unless they could demonstrate the existence of excusable delay so as to bring a subsequent valid announcement of readiness within the statutorily mandated six-month period. Apparently because of language in some cases where what was at issue was the manner of making a statement of readiness rather than whether there was substance to it (see, e.g., People v Cole, 90 AD2d 27; cf, People v Kendzia, supra), the majority accepts at face value the People’s assertion of readiness on October 1, 1986, and proceeds to analyze this case pursuant to postreadiness principles (see, e.g., People v Anderson, 66 NY2d 529). I cannot accept that assertion and I regard postreadiness analysis as unnecessary. Since it is otherwise clear to me that the People have failed to discharge their burden (see, People v Kendzia, supra; People v Berkowitz, 50 NY2d 333, 349) of demonstrating that the earliest date on which a statement of readiness could validly be interposed— *14March 11, 1987—was preceded by less than six months of unexcused delay, I dissent and vote to affirm the order of June 20, 1988, dismissing the indictment pursuant to CPL 30.30 (1) (a) and 210.20 (1) (g).
The minutes of the October 1, 1986 court proceeding, which were submitted at the CPL 30.30 hearing, reveal that after an off-the-record discussion, the court announced that the case would be adjourned to November 17, 1986, for pretrial hearings (cf., People v McKenna, 76 NY2d 59), following which a calendar assistant from the District Attorney’s office who was assigned to that part announced that the People were "ready”. However, and notwithstanding that the People had earlier represented that there was no electronic surveillance in this case and notwithstanding that at the CPL 30.30 hearing a police sergeant testified that participation of a wired undercover officer in the instant investigation was "apparent” to anyone reading the file, on October 31, 1986, following the assertion of readiness, Assistant District Attorney French, who was assigned to actually try the case, sent defense counsel a letter declaring that "[djuring the past several days, it has come to my attention that there was an undercover officer working on the * * * case” and that this undercover officer was "equipped with a Kel device” on a particular date. French advised that he was also "in the process of collecting all the additional police reports in this case”, which reports together with search warrant affidavits the court had ordered disclosed at the outset of the prosecution. He advised that he would "begin the transcribing process” with regard to tapes made during the investigation as soon as he received all of them. The People did not produce at the CPL 30.30 hearing either Assistant District Attorney French or the calendar assistant who actually announced the People’s readiness so as to set forth on what the announcement was then based and how the case would have been tried without, inter alia, the undercover officer’s testimony which the People conceded was "relevant” and "important”. Moreover, the arresting officer, arguably the only necessary trial witness, did not testify at the CPL 30.30 hearing and thus shed no light on whether he was available on October 1, 1986. Although a supervising officer testified that the arresting officer was then available, it emerged on cross-examination that the arresting officer had gone off duty at 8:00 a.m. and there was no record that he had been subpoenaed to appear on October 1, 1986, or even had been contacted by the District Attorney’s office. It is therefore, at *15best, unclear as to what the People could have been ready for on October 1, 1986. Indeed, apart from the fact that there were persistent and unexplained delays in providing the defendants with court-ordered disclosure, readiness was not again announced by the People until over a year after commencement of the action, on March 11, 1987, when some of their disclosure obligations were still outstanding. Even then, the announcement of readiness, which followed a bench conference, was qualified by the statement that the People’s witnesses were ready "with the notable exception we discussed at the bench”.
Although, as the majority notes, CPL 30.30 is not a "speedy trial statute in the constitutional sense” (People v Anderson, 66 NY2d 529, supra, at 535; see also, People v Brothers, 50 NY2d 413, supra, at 416), it is nonetheless a significant piece of legislation (see, People v Dean, 45 NY2d 651, 656) which would "become a mockery if an assertion of readiness, without any substantiation, excuses needless delay” (People v Dean, supra, at 656). I therefore cannot agree with the majority’s apparent conclusion that the mere mouthing for the record of the words "People are ready” by a representative of the District Attorney’s office within six months of the commencement of a felony prosecution operates to preclude further inquiry by the judicial branch of government into the question of whether the requirement of prosecutorial readiness imposed by the statute (cf., People v Anderson, supra; People v Brothers, supra) has in fact been satisfied. Rather, it is my view that, to be effective so as to trigger the postreadiness criteria for measuring delay on which the majority focuses its attention, including the availability of alternate remedies to dismissal (see, People v McKenna, supra; see also, People v Anderson, supra, at 534), an announcement of readiness must be "bona fide” (cf., People v Jones, 105 AD2d 179, 186, affd 66 NY2d 529, supra), i.e., it must be made "when the People are in fact ready to proceed” (People v Kendzia, 64 NY2d 331, supra, at 337; see also, People v Brothers, supra, at 417). It is also my view that, when the issue is properly presented via motion papers or via facts as they develop at a previously ordered hearing, the judicial branch of government is obligated to inquire and determine (see, People v Dean, supra, at 656; cf., People v Poole, 48 NY2d 144, 149; see also, People v Gruden, 42 NY2d 214; cf., People v Giordano, 73 AD2d 824, on *16remand 81 AD2d 1003, affd 56 NY2d 524) whether the prosecutor’s office would have been capable of honoring its announced "commitment to proceed” (People v Cole, 90 AD2d 27, supra, at 29; cf., People v Brothers, supra, at 416) had it been called upon to do so when the announcement was made.
The hearing court here undertook the inquiry and analysis which the case required and ruled on reargument that the announcement of readiness of October 1, 1986, was ineffective because "the assistant district attorney had not even begun his preparation for the case to be ready for trial on or before October 1, 1986”. The majority suggests that lack of preparation, and, indeed, that total lack of knowledge of a prime undercover witness who may or may not be the keeper of Brady and other material are no impediment to being "ready for trial” within the meaning of CPL 30.30. The concept of "readiness” on the part of the prosecution means more, it seems to me, than the ability to "wing it” if one’s bluff is called (cf., People v McKenna, 76 NY2d 59, supra). Moreover, although a court may in some circumstances be entitled to rely on a prosecutor’s statement of readiness, I know of no rule obligating a court to accept such a statement without question (cf., People v Poole, supra, at 149; see also, People v Brothers, 50 NY2d 413, supra, at 416), particularly where, as here, there are other indications that the statement is not a bona fide one.
Unlike the majority, I discern no basis for disturbing the hearing court’s determination on reargument that the October 1, 1986 announcement of readiness, which was made only after the case had been adjourned for pretrial hearings (cf., People v McKenna, supra), was ineffective (see, People v Berkowitz, 50 NY2d 333, supra; People v Brothers, supra; see also, People v Dean, 45 NY2d 651, supra). Furthermore, assuming, as the hearing court found, that the People could have been ready on March 11, 1987, when their second—albeit qualified —announcement of readiness was made, the record does not support the People’s various assertions that the defendants consented to adjournments so as to excuse certain periods of delay and bring this assertion of readiness within the statutorily mandated period (see, CPL 30.30). The indictment was, therefore, in my view, properly dismissed.
Balletta and Miller, JJ., concur with Sullivan, J. P.; Harwood, J., dissents in a separate opinion.
*17Ordered that the order is reversed insofar as appealed from, on the law, the original determination denying the defendants’ motion is adhered to, the indictment is reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.